DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 1/7/22 are currently pending. Claim(s) 16-20 is/are withdrawn, 1-15 is/are rejected.
Election-Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 1/7/22 is acknowledged. Claim(s) 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The restriction is made final. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Retainer element in claim(s) 1 and 13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4, 8-12, 13, 15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ernst (US 5695633 A).

    PNG
    media_image1.png
    717
    566
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    472
    598
    media_image2.png
    Greyscale

Regarding claims 1 and 13, Ernst discloses a filter assembly comprising (Fig.1 ): a housing (first end cap) defining an oil inlet (32), an oil outlet (33) and includes a threaded sidewall (10); a cover (second cap) for closing the open end of said housing; a tubular filter element (12) disposed within said housing, said filter element having a pair of open ends and an inner cylindrical surface; a support tube (15) coaxially arranged about a central axis disposed within said filter element for supporting said inner cylindrical surface (retainer element), including a hollow stem (15) and a cap portion (20, 24), the stem portion extending through a core of the cylindrical filter element and the cap portion abutting the 
Regarding claim 2, Ernst teaches wherein the retainer element defines an interior channel for directing clean oil to the clean oil outlet (inner channel of 15).
Regarding claims 3 and 15, Ernst teaches wherein the threaded collar includes a groove (groove of 16) for receiving an annular seal (16).
Regarding claim 4, Ernst teaches wherein the second end cap includes a radial flange to obstructively impact the threaded sidewall of the first end cap when the threaded collar is threadably engaged with the threaded sidewall (see outer flange in of 11, fig. 1).
Regarding claim 8, Ernst teaches wherein the retainer element establishes a fluid-tight seal with a nozzle extending from a surface of the first end cap (see figs. above, intended use).
Regarding claim 10, Ernst teaches wherein the stem portion includes a cage (15 form cage of crossed pattern, fig. 1) configured to provide structural support to a wall of the core of the cylindrical filter element.
Regarding claim 11, Ernst teaches wherein the second end cap is reusable and the retainer element and the cylindrical filter element are disposable and replaceable (being reusable and replaceable are not given much patentable weight in apparatus claim as everything can be reused and replaced).
.

Claim(s) 1-5, 8-13, 15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sasur (US 20160023133 A1).


    PNG
    media_image3.png
    596
    750
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    631
    518
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    662
    807
    media_image5.png
    Greyscale

Regarding claim 1, Sasur teaches serviceable oil filter assembly comprising: a first end cap (18) defining a dirty oil inlet (28) and a clean oil outlet (38), the first end cap including a threaded sidewall  (20); a second end cap (12) including an endwall (14) defining an annular channel (channel formed around the center tube 34) and including a threaded collar (20) for attachment to the threaded sidewall of the first end cap;  a cylindrical filter element (26) including a first end opposite a second end, the first end of the cylindrical filter element being received within the annular channel of the second end cap;  and a retainer element (34 – center tube) including a stem portion and a cap portion (32), the stem portion extending through a core of the cylindrical filter element in contact with the second end cap, the cap portion of the retainer element abutting the second end of the cylindrical filter element.
Regarding claim 2, Sasur teaches wherein the retainer element defines an interior channel for directing clean oil to the clean oil outlet (inner channel of the center tube 34).
Regarding claim 3, Sasur teaches wherein the threaded collar includes a groove for receiving an annular seal (see fig. 7 and groove formed by 40).

Regarding claim 5, Sasur teaches wherein the cylindrical filter element is secured to the second end cap and to the cap portion of the retainer element by adhesive [0015] (note the claim does not require direct adhesive connectivity, it is indirectly secured to second end cap by adhesive).
Regarding claim 8, Sasur teaches wherein the retainer element establishes a fluid-tight seal with a nozzle (nozzle formed by middle portion of 18, fig. 6) extending from a surface of the first end cap.
Regarding claim 9, Sasur teaches wherein the cap portion includes a sealing flange to provide a fluid-tight seal with the nozzle (inner and outer flanges of 32, fig. 3).
Regarding claim 10, Sasur teaches wherein the stem portion includes a cage configured to provide structural support to a wall of the core of the cylindrical filter element (stem portion forms a cage as shown from figures).
Regarding claim 11, Sasur teaches wherein the second end cap is reusable and the retainer element and the cylindrical filter element are disposable and replaceable (being reuseable and disposable are not given much patentable weight in an apparatus claim –  as it merely interpreted as capable of being reused or disposed. In this case anything is capable of being reused or disposed).
Regarding claim 12, Sasur teaches wherein the second end cap and the retainer element are reusable and the cylindrical filter element is replaceable (being reuseable and disposable are not given much patentable weight in an apparatus claim – as it merely interpreted as capable of being reused or disposed. In this case anything is capable of being reused or disposed).

Regarding claim 15, Sasur teaches wherein the threaded collar includes a groove for receiving an annular seal (see fig. 7 and groove formed by 40).

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasur (US 20160023133 A1) in view of Baumann (US 6016923 A).
. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasur (US 20160023133 A1) in view of Gérard (WO 2018075058 A1).
Regarding claim 6, Sasur teaches wherein the second end cap and the retainer element are manufactured of a polymeric material (plastic) [0014]. Alternatively using plastic and metal are known to be well-known equivalent inn providing strength and rigidity (refer at least [0025] of Gérard). Therefore, it would have been obvious to one of ordinary skill to have used material above for the aforesaid advantages. 
Claim(s) 5-7, 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (US 5695633 A).
Regarding claim 5, Ernst does not teach wherein the cylindrical filter element is secured to the second end cap and to the cap portion of the retainer element by adhesive. However, it is well-known to use adhesive to directly or indirectly secure end caps, and therefore would have been found obvious (refer to at least Sasur above). Alternatively, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Regarding claim 6, Ernst does not teach wherein the second end cap and the retainer element are manufactured of a polymeric material. Such details are well-known in providing strength and rigidity 
Regarding claims 7 and 14, Ernst does not teach further including a bypass valve to permit dirty oil to bypass the cylindrical filter element. However, bypass valves are extremely well-known (refer to Baumann above). Baumann teaches a bypass valve (16) within the filter (10) to prevent build up unwanted pressure and damage to entire filter. It would have been obvious to one of ordinary skill to have incorporated the teachings of Baumann for the aforesaid advantages. 
Regarding claim 9, Ernst does not teach wherein the cap portion includes a sealing flange to provide a fluid-tight seal with the nozzle. However, use of flanges to secure filters are well-known. Refer to the rejection of Sasur above. It would have been obvious to one of ordinary skill to have used the teachings of Sasur for the aforesaid advantages. 
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777